Case: 19-60102      Document: 00515226200         Page: 1    Date Filed: 12/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-60102                       December 6, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
JORGE CORONA SALANO, also known as Jorge Corona, also known as Jorge
Armando Corona-Salano,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A216 445 382


Before BENAVIDES, DENNIS, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Jorge Corona Salano, a native and citizen of Mexico, petitions for review
of an order of the Board of Immigration Appeals (BIA) vacating a grant of
cancellation of removal by an Immigration Judge (IJ), denying cancellation,
and ordering Corona Salano removed. He argues that the BIA legally erred by




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-60102     Document: 00515226200    Page: 2     Date Filed: 12/06/2019


                                 No. 19-60102

engaging in impermissible fact finding instead of reviewing the IJ’s factual
findings for clear error.
      We review our subject matter jurisdiction de novo. Garcia-Melendez v.
Ashcroft, 351 F.3d 657, 660 (5th Cir. 2003). Because Corona Salano sought
cancellation of removal under 8 U.S.C. § 1229b, his petition for review
implicates the jurisdictional bar of 8 U.S.C. § 1252(a)(2)(B). See Rueda v.
Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).              Section 1252(a)(2)(B)’s
jurisdictional bar applies to decisions that involve the exercise of discretion,
including the “exceptional and extremely unusual hardship” determination of
§ 1229b(b)(1)(D). See Rueda, 380 F.3d at 831. Therefore, to the extent that
Corona Salano requests review of the BIA’s discretionary decision that he
failed to show exceptional and extremely unusual hardship, we lack
jurisdiction to consider his petition for review. See § 1252(a)(2)(B)(i); Rueda,
380 F.3d at 831.
      Even if Corona Salano’s argument can be construed as purely legal under
§ 1252(a)(2)(D), we lack jurisdiction to consider an issue when a petitioner has
failed to exhaust administrative remedies by raising the issue in the first
instance before the BIA. See § 1252(d)(1); Roy v. Ashcroft, 389 F.3d 132, 137
(5th Cir. 2004). “[W]here the BIA’s decision itself results in a new issue and
the BIA has an available and adequate means for addressing that issue, a
party must first bring it to the BIA’s attention through a motion for
reconsideration.” Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009). Corona
Salano’s argument contests the BIA’s “act of decisionmaking,” but he did not
file a motion for reconsideration of the BIA’s decision. Id. at 320. Therefore,
he failed to exhaust the issue, and we lack jurisdiction to consider his petition
for review. See § 1252(d)(1); Omari, 562 F.3d at 320–21.




                                       2
    Case: 19-60102   Document: 00515226200    Page: 3   Date Filed: 12/06/2019


                               No. 19-60102

     Based on the foregoing, Corona Salano’s petition for review is
DISMISSED for lack of jurisdiction.




                                      3